



elliemaelogoa51.jpg [elliemaelogoa51.jpg]


November 16, 2018
Mr. Pete Hirsch


Re:    Separation and Release Agreement
Dear Pete:
This letter sets forth the substance of the separation and release agreement
(the “Agreement”) that Ellie Mae, Inc. (the “Company”) is offering to you to aid
in your employment transition.
1.    SEPARATION DATE. Your last day of work with the Company and your
employment termination date will be December 17, 2018 (the “Separation Date”).
Between the date you receive this Agreement and your Separation Date, you will
continue to use your best efforts to perform and transition your job duties, and
you will continue to comply with all agreements you have with the Company and
comply with all Company policies and procedures. On the Separation Date, the
Company will pay you all accrued salary, and all accrued and unused vacation and
business expenses incurred through the Separation Date, subject to standard
payroll deductions and withholdings. You are entitled to these payments
regardless of whether or not you sign this Agreement.
2.    SEVERANCE BENEFITS. Although you are not entitled to receive any severance
benefits from the Company in this situation, if you sign this Agreement and
allow the releases set forth herein to become effective, then the Company will
provide you with the following severance benefits:
(a)    Severance Pay. The Company will pay you the equivalent of twenty-four
weeks (24) of your base salary in effect as of the Separation Date, subject to
standard payroll deductions and withholdings (“Severance Pay”). Your Severance
Pay will be paid in a lump sum on the first regular payday no earlier than 7
days after the Effective Date, as defined in paragraph 12(c) below. The lump sum
amount equates to, $177,692.30
(b)    Health Care Continuation Coverage.
(i)    COBRA. To the extent provided by the federal Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or, if applicable, state insurance laws
(together, “COBRA”), and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
at your own expense. Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.
(ii)    COBRA Premiums. If you timely elect continued coverage under COBRA, the
Company will pay your COBRA premiums to continue your coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on the Separation Date and ending
on the earliest to occur of: (i) June 30, 2019; (ii) the date you become
eligible for group health insurance coverage through a new employer; or (iii)
the date you cease to be eligible for COBRA continuation coverage for any
reason, including plan termination. In the event you become covered under
another employer's group health plan or otherwise cease to be eligible for COBRA
during the COBRA Premium Period, you must immediately notify the Company in
writing of such event.
(iii)    Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to you, on the first day of each calendar month, a
fully taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for you and your eligible dependents who have elected and
remain enrolled in such COBRA coverage), subject to applicable tax withholdings
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period. You may, but are not obligated to, use such Special Cash
Payments toward the cost of COBRA premiums. On the thirtieth (30th) day
following your Separation from Service, the Company will make the first payment
to you under this paragraph, in a lump sum, equal to the aggregate Special Cash
Payments that the Company would have paid to you through such date had the
Special Cash Payments commenced on the first day of the first month following
the Separation from Service through such thirty-first (31st) day, with the
balance of the Special Cash Payments paid thereafter on the schedule described
above.





--------------------------------------------------------------------------------





3.    STOCK OPTIONS; RSUS; PSUS. You have been granted stock options, restricted
stock unit (“RSU”) awards, and performance share awards (“PSUs”) pursuant to the
Company’s 2011 Equity Incentive Plan (the “Plan”). Under the terms of the Plan
and your award agreements relating to your RSUs and PSUs, vesting for your stock
options, RSUs, and PSUs will cease as of the Separation Date and your rights to
exercise any vested options shall be as set forth in the applicable stock option
grant notice, stock option agreement, and/or the Plan, and any unvested stock
options, RSUs, and PSUs shall terminate as of the Separation Date.
4.    OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date.
5.    EXPENSE REIMBURSEMENTS. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.
6.    RETURN OF COMPANY PROPERTY. By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control. You
agree that you will make a diligent search to locate any such documents,
property and information within the timeframe referenced above. In addition, if
you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within five (5) business
days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. Your timely compliance with the provisions of this
paragraph is a precondition to your receipt of the severance benefits provided
hereunder.
7.    PROPRIETARY INFORMATION OBLIGATIONS. Both during and after your employment
you acknowledge your continuing obligations under your Proprietary Information
and Inventions Agreement, including your obligations not to use or disclose any
confidential or proprietary information of the Company. A copy of your
Proprietary Information and Inventions Agreement is attached hereto as Exhibit
A.
8.    NONDISPARAGEMENT. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you may respond
accurately and fully to any question, inquiry or request for information when
required by legal process. In addition, nothing in this provision or this
Agreement is intended to prohibit or restrain you in any manner from making
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation.
9.    NO VOLUNTARY ADVERSE ACTION. You agree that you will not voluntarily
(except in response to legal compulsion ) assist any person in bringing or
pursuing any proposed or pending litigation, arbitration, administrative claim
or other formal proceeding against the Company, its parent or subsidiary
entities, affiliates, officers, directors, employees or agents.
10.    COOPERATION. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful and accurate information in witness interviews,
depositions, and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding foregone wages) and will make reasonable efforts to accommodate your
scheduling needs.
11.    NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.





--------------------------------------------------------------------------------





12.    RELEASE OF CLAIMS.
(a)    General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).
(b)    Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).
(c)    ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (the “ADEA
Waiver”), and that the consideration given for the ADEA Waiver is in addition to
anything of value to which you are already entitled. You further acknowledge
that you have been advised, as required by the ADEA, that: (i) your ADEA Waiver
does not apply to any rights or claims that may arise after the date that you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you
have twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke the ADEA Waiver (by providing written notice
of your revocation to the Company’s CEO); and (v) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Agreement is signed by you
provided that you do not revoke it (the “Effective Date”).
(d)    Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code, which reads
as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.
(e)    Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement. You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims. You understand that nothing in this Agreement limits your ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand this Agreement does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, to maximum extent permitted by law, you are otherwise waiving
any and all rights you may have to individual relief based on any claims that
you have released and any rights you have waived by signing this Agreement.





--------------------------------------------------------------------------------





13.    REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.
14.    GENERAL. This Agreement, including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California.
If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days of notice or by December 8, 2018.
I wish you good luck in your future endeavors.
Sincerely,
ELLIE MAE, INC.
By: /s/ Jonathan Corr    
Jonathan Corr
Chief Executive Officer


Exhibit A - Proprietary Information and Inventions Agreement
Accepted and Agreed:    
/s/ Pete Hirsch
Pete Hirsch




December 5, 2018        
Date







--------------------------------------------------------------------------------





EXHIBIT A
EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT



